Name: Commission Regulation (EEC) No 1564/85 of 10 June 1985 amending Regulation (EEC) No 2407/83 laying down detailed rules for the application of Article 39 of Regulation (EEC) No 337/79 for the 1983/84 wine-growing year
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 11 . 6 . 85 Official Journal of the European Communities No L 152/ 13 COMMISSION REGULATION (EEC) No 1564/85 of 10 June 1985 amending Regulation (EEC) No 2407/83 laying down detailed rules for the appli ­ cation of Article 39 of Regulation (EEC) No 337/79 for the 1983/84 wine-growing year lation (EEC) No 2179/83 ; whereas it is advisable to clarify Regulation (EEC) No 2407/83 in this respect, as was done when Regulation (EEC) No 2687/84 was adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 39 (8) thereof, Whereas distillers who, as provided for in Article 39 (6) of Regulation (EEC) No 337/79 , may receive aid in respect of the product to be distilled are required, under Article 8 (3) of Commission Regulation (EEC) No 2407/83 (3), as amended by Regulation (EEC) No 446/85 (4), to provide the intervention agency with proof that they have paid the producers the buying-in price specified for wine delivered for the distillation concerned ; whereas under Article 1.2 (2) of Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine-making ^, as last amended by Regulation (EEC) No 2687/84 (*), that buying-in price applies to bulk merchandise ex distil ­ ler's premises ; Whereas some distillers normally collect the product to be distilled from the producer and, with the latter's agreement, deduct the corresponding cost from the purchase price ; whereas this practice is in accordance with the provision laid down in Article 1 2 (2) of Regu HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to the second subpara ­ graph of Article 8 (3) of Regulation (EEC) No 2407/83 : The buying-in price shall be regarded as having been complied with where the transport, costs which the producer is required to pay are, with the latter's approval, paid by the distiller and deducted from the said price .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 89, 29. 3 . 1985, p. 1 . (3) OJ No L 236, 26 . 8 . 1983, p. 15 . (4) OJ No L 52, 22 . 2. 1985, p . 28 . 0 OJ No L 212, 3 . 8 . 1983, p. 1 . O OJ No L 255, 25 . 9 . 1984, p . 1 .